
	
		II
		112th CONGRESS
		1st Session
		S. 586
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Mr. Grassley (for
			 himself and Mrs. McCaskill) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Congressional Accountability
		  Act of 1995 to apply whistleblower protections available to certain executive
		  branch employees to legislative branch employees, and for other
		  purposes.
	
	
		1.Application of whistleblower protection
			 rules to legislative branch employees
			(a)Short titleThis Act may be cited as the
			 Congressional Whistleblower Protection
			 Act of 2011.
			(b)In GeneralPart A of title II of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1311 et seq.) is amended—
				(1)in the heading, by striking
			 fair labor
			 standards, and all that follows and inserting
			 and other protections and
			 benefits;
				(2)by redesignating section 207 as section
			 208; and
				(3)by inserting after section 206 the
			 following:
					
						207.Rights and protections under whistleblower
				protection rules
							(a)Rights and Protections Described
								(1)In generalNo employing office may take or fail to
				take, or threaten to take or fail to take, a personnel action (within the
				meaning of chapter 23 of title 5, United States Code) with respect to any
				covered employee or applicant for employment because of—
									(A)any disclosure of information by a covered
				employee or applicant which the employee or applicant reasonably believes
				evidences—
										(i)a violation of any law, rule, or
				regulation; or
										(ii)gross mismanagement, a gross waste of
				funds, an abuse of authority, or a substantial and specific danger to public
				health or safety;
										if such disclosure is not
				specifically prohibited by law and if such information is not specifically
				required by Executive order or the rules of the Senate or the House of
				Representatives to be kept secret in the interest of national defense or the
				conduct of foreign affairs; or(B)any disclosure to the General Counsel, or
				to the Inspector General of a legislative or executive agency or another
				employee designated by the head of the legislative or executive agency to
				receive such disclosures, of information which the employee or applicant
				reasonably believes evidences—
										(i)a violation of any law, rule, or
				regulation; or
										(ii)gross mismanagement, a gross waste of
				funds, an abuse of authority, or a substantial and specific danger to public
				health or safety.
										(2)DefinitionsFor purposes of this section and for
				purposes of applying the procedures established under title IV for the
				consideration of alleged violations of this section—
									(A)the term covered employee
				includes an employee of the Government Accountability Office or Library of
				Congress; and
									(B)the term employing office
				includes the Government Accountability Office and the Library of
				Congress.
									(b)RemedyThe remedy for a violation of subsection
				(a) shall be such remedy as would be appropriate if awarded under chapter 12 of
				title 5, United States Code, with respect to a prohibited personnel practice
				described in section 2302(b)(8) of such title.
							(c)Regulations To Implement Section
								(1)In generalThe Board shall, pursuant to section 304,
				issue regulations to implement this section.
								(2)Agency regulationsThe regulations issued under paragraph (1)
				shall be the same as the substantive regulations promulgated by the Merit
				Systems Protection Board to implement chapters 12 and 23 of title 5, United
				States Code, except to the extent that the Board of Directors of the Office of
				Compliance may determine, for good cause shown and stated together with the
				regulation, that a modification of such regulations would be more effective for
				the implementation of the rights and protections under this
				section.
								.
				(c)Technical and conforming
			 amendments
				(1)Table of contentsThe table of contents for part A of title
			 II of the Congressional Accountability Act of 1995 is amended—
					(A)in the item relating to part A, by striking
			 Fair Labor
			 Standards, and all that follows and inserting
			 and Other Protections
			 and Benefits;
					(B)by redesignating the item relating to
			 section 207 as relating to section 208; and
					(C)by inserting after the item relating to
			 section 206 the following:
						
							
								Sec. 207. Rights and
				protections under whistleblower protection
				rules.
							
							.
					(2)Application of lawsSection 102(a) of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1302(a)) is amended by adding at the end
			 the following:
					
						(12)Section 2302(b)(8) of title 5, United
				States
				Code.
						.
				
